DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches: 
“identifying a courier service to transport the item from the physical location to the delivery location, wherein the courier service is identified based on the courier service offering same-day pick-up and delivery from the physical location to the delivery location, wherein the courier service is a third-party service with respect to the physical location, and wherein the courier service is identified by scraping one or more courier service websites”, 
as recited in claim 1. 
Claims 7 and 13 recite similar limitations as set forth in claim 1, and therefore are patentable over prior art.
Claims 2-6, 8-12 and 14-18 depend, directly or indirectly, from claims 1, 7 or 13, and are patentable based on their dependency.

Prior art, U.S. Patent Appl. Pub. No. 2003/0093388 (Albright) discloses a method and system for analyzing delivery options available to a customer for a product that is available for shipment from multiple fulfillment centers. The present invention receives information from the customer relating to the customer address and the particular product desired. The inventories of the fulfillment centers are queried to see which centers have the product available. Estimated delivery dates are then calculated for each fulfillment center, taking into account the available to ship date, the shipping duration, and the possible delivery options available. The delivery dates and the total cost of the delivered product are compared to the other delivery dates and costs from the other fulfillment centers. A preferred subset of delivery options is then presented to the customer, including the estimated delivery dates. 
However, Albright fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2014/0172737 (Conjepuram) discloses a system and method for a community shipping platform. A pool of community shippers operating within a geographical area including a geographical pickup location of a seller and a geographical delivery location of a buyer is identified. A request is generated to the pool of community shippers to fulfill a shipment from the geographical pickup location of the seller to the geographical delivery location of the buyer. 
However, Conjepuram fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2016/0063611 (Davis et al.) discloses a system including three primary components: a desktop application, a mobile phone application, and connections to retailer inventory and pricing APIs (e.g., for Walmart and/or Best Buy). The experience begins with the consumer going to an online retailer's website (e.g., Amazon) to search for a product. The desktop application automatically searches for product matches using the APIs of affiliated retailers. If matches and near-matches of the product are found, the product name, model, price, and local availability at affiliate locations is shown. With a mobile phone camera-scan of the product page, relevant information is transferred to the consumer's phone. From there, the consumer can interact with the options on the mobile phone to be directed to the nearby brick and mortar store of choice carrying that product at the price they want. Along the way, the retailer can present offers and additional product information directly to the consumer. A great variety of other technologies and arrangements are also detailed. 
However, Davis et al. fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687